Judgment reversed upon the law and the facts, and a new trial granted, costs to abide the event, upon the ground that the findings of fact are of such an inconsistent character that we are unable to uphold the judgment in the present state of the record; and we think that in the interests of justice there should be a new trial, at which it may be determined by the trial court whether or not the primary purpose of the defendants was unlawful, and with the object of injuring or destroying plaintiffs’ business. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.